The opinion of the Court was delivered by
Bermudez, C. J.
This is an appeal by the plaintiff from a decree directing the sheriff to pay over to the syndic of defendant’s creditors, the amount realized under the judgment in the ease, and which is ordered to be distributed in due course of administration.
The proceeding was by rule of the syndic on the plaintiff and the sheriff, to show cause why the proceeds should not be paid over to him.
The answer contains, first, a general denial, next, 'a special denial of the capacity of plaintiff in rule, of the cession in insolvency, and last, an averment that the money in the sheriff’s hands was paid by the defendant. ' '■
The-reeords hows that Ratnelli applied for a respite ¡ that on his- fail*784ing to give bond and security, as demanded by the plaintiff, who had opposed the granting of the respite, he himself procured an order accepting his surrender and convoking his creditors 5 that Hart was appointed syndic and qualified as such.
That order and that appointment have never been revoked. To all intents and purposes, so far they remain in full force and effect. They cannot be attacked collaterally, as they are not nullities on the face of the proceedings.
Under the circumstances, the syndic had aright to demand payment to him of the proceeds of a sale made of property of the insolvent, and which had not yet been delivered to the suing creditor. 14 An. 438.
The judgment appealed from does not purport to strip the plaintiff of his rights, if any, which he may have to those proceeds in whole or in part. They are reserved to him. He will be at liberty to assert them when an account shall be presented by the syndic.
We do not feel what force exists in the last ground of resistance in the answer. If the money in the hands of the sheriff was paid by the defendant in writ, it forms as much part of his assets as if it had been deposited in bank, and the property apparently sold, if within reach,might increase those assets.
We find no error in the judgment appealed from, and it is affirmed with costs.